Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In after-final amendments dated 1/11/22, Applicant amended claims 2-4, 6, and 10, canceled claims 1 and 11-16, and added no new claims.  Claims 2-10 and 17-21 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for generating information about bias, skew, or viewpoints associated with news content appearing in a user social media feed: a. identifying, by a computer, a first description of a news event or topic in user social media feed content, wherein: 
		i. the news event or topic is identified by recognition of the news event or topic in a first news source item corresponding to a first news source, wherein: 3. at least some of the plurality of individual news sources are each, independently, assigned a bias, skew, or viewpoint rating from a generated list of ratings; e. identifying, by the computer, one or more news sources corresponding to news source items in the collection having an absence of an assigned bias, skew, or viewpoint rating; f. generating, by the computer, a collection of unrated news sources; and b. determining, by the computer, whether news sources in the collection each have an assigned bias, skew, or viewpoint rating from a generated list of ratings, thereby generating each of: i. a collection of rated news sources; and ii. a collection of unrated news sources.  Examiner .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Saroka et al, “Cross-National Evidence of a Negativity Bias in Psychophysiological Reactions to News,” teaches a survey of people’s reactions to negative news headlines in different countries, does not collect reactions to non-bias headlines (pages 2, 4-6); and 
	Raskino et al (US 20120179449) teaches extracting stories on a related topic from different sources and presenting summaries of them, teaches extracting summaries of stories without bias but does not teach determining absence of a bias rating for a news source (paragraph 0004, 0027 figure 4).

Responses to Applicant’s Remarks
	Regarding rejections under 35 U.S.C. 112(b) of claims 6 and 14 for the indefinite term “some” in “at least some of,” in view of amendments canceling claim 14 and amending claim 6 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/21/22